Citation Nr: 0502003	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-13 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to March 26, 1993, for 
the award of special monthly compensation (SMC) at the (r)(1) 
rate.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1968 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the claimed benefits.  

In February 2001, a hearing was held at the RO before M. 
Sabulsky, who is the Veterans Law Judge rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  

It should be noted that this case was previously before the 
Board in March 1998 on the issue of entitlement to an 
effective date earlier than March 26, 1993, for the grant of 
a 100 percent rating for the veteran's service-connected 
bowel dysfunction.  The Board recharacterized the issue to 
include the question of whether a November 1984 rating 
decision was clearly and unmistakably erroneous in assigning 
a 60 percent evaluation for the veteran's service-connected 
bowel dysfunction and Remanded the case in March 1998 for the 
RO to formally adjudicate the latter issue.  By a rating 
decision in October 1998, the RO increased the rating for the 
veteran's bowel dysfunction disability to 100 percent 
disabling, effective from the day following his separation 
from service in June 1982.  As noted by the RO, that action 
constituted a full grant of the benefits the veteran had 
sought on appeal.  

The October 1998 rating decision also determined that the 
criteria for SMC at the (r)(1) rate on account of the need 
for aid and attendance were not met prior to March 26, 1993.  
The veteran appealed that aspect of the October 1998 rating 
decision.  

In June 2003, the Board issued a decision in this case, 
denying entitlement to the claimed benefits.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court issued an Order in December 2003 
that vacated the Board's June 2003 decision and remanded the 
case for readjudication consistent with the Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion, the parties agreed that VA had not 
properly notified the veteran what specific information was 
needed to substantiate his claim, nor had VA informed him as 
to what portion of that evidence, if any, he was to submit 
and what portion VA would obtain, as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), and as further 
elaborated by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); and Charles v. Principi, 16 
Vet. App. 370 (2002).  

In addition, subsequent to the Court's Order, the veteran's 
attorney submitted the report of a June 2003 examination by a 
private chiropractor and also a medical opinion by a private 
physician, dated in January 2004.  The attorney specifically 
requested that the case be Remanded to provide the required 
VCAA notices and to consider, in the first instance, the 
additional medical evidence.  

Therefore, this case is again REMANDED for the following 
additional actions:  

1.  Ensure full compliance with the 
notice provisions of the VCAA, that is, 
specifically (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  

2.  Ensure full compliance with the 
enhanced duty to assist provisions of the 
VCAA.  Specifically, assist the veteran 
in obtaining any additional evidence 
identified by him and provide an 
additional medical examination or obtain 
an additional medical opinion, but only 
if necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

3.  After ensuring full compliance with 
the notice and duty to assist provisions 
of the VCAA, adjudicate the veteran's 
claim, considering all of the evidence of 
record, including that evidence that has 
been added to the record since the April 
2002 supplemental statement of the case.  
If action taken remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




